Exhibit 10.1
 
AMENDMENT TO THAT CERTAIN
 
"CONTRACT FOR SERVICES" AGREEEMENT
 
DATED JUNE 22, 2007
 
BY AND BETWEEN
 
SKY ANGEL U.S.LLC AND NEULION, INC.
 
 
This Amendment (the "Amendment") is entered into this 19th day of January, 2010
for the purpose of amending that certain Contract For Services agreement dated
June 22nd, 2007, by and between Sky Angel U.S. LLC, ("Sky Angel") and NeuLion,
Inc. ("NeuLion") (the "Agreement"). Sky Angel and NeuLion a ("Party") or
collectively (the "Parties").
 
WHEREAS, Sky Angel and NeuLion wish to extend the termination date of the
Agreement so that it would remain in full force and effect until the New
Termination Date, the Parties agree as follows:
 
1)      "Section 1. Term" of the Agreement shall be hereby amended so as to
extend the term of the Agreement to October 31, 2012 (the "New Termination
Date"). Following the New Termination Date, the Agreement shall be automatically
renewed for subsequent one (1) year periods unless either Party notifies the
other Party in writing, at least 60 days prior to any automatic renewal, of it's
intention to terminate the Agreement.
 
2)      Except as provided for in this Amendment, all terms and conditions set
forth in the Agreement shall continue in full force and effect. Upon execution
of this Amendment by the Parties, any subsequent reference to the Agreement
shall mean the Agreement as amended hereby.
 
IN WITNESS WHEREOF, the Parties have executed this Amendment this 19th day of
January, 2010.
 
 

Sky Angel U.S., LLC      NeuLion, Inc.             By: /s/ Thomas Scott  
 
  By:
/s/  Roy E. Reichbach
 
  (Authorized Signature)       (Authorized Signature)       Printed Name and
Title: Thomas Scott, President      Print Name and Title: Roy E. Reichbach,
Secretary

 
 
                                    

--------------------------------------------------------------------------------

 
                                                                               
 
                                                                                  
 

